I agree with my brother ANDREWS in his statement of the law, but I disagree in his application of it to the facts of this case. The plaintiff, a man and wife affair, maintained a little bakery and restaurant, employing ten to fifteen waitresses. The proprietor had determined to operate by non-union employees. This was his privilege, and he was entitled to the same protection in the exercise of it as those who maintained union shops. His employees stated when employed that they did not belong to the union and that they would let him know if they joined it. It was understood that a union employee could not work in the place. The plaintiff's employees were perfectly satisfied; no fault was found either with their pay or with conditions. The defendant, however, determined that this condition should cease, and threatened the proprietor if he did not join the union. For the purpose of carrying out the threat, the union "planted" one of its members in the plaintiff's restaurant. She was there by deception, claiming to be a non-union employee.
One day the defendant's leader came in and told the proprietor and his wife that they had to join the union, or he would end their business. They refused, he blew a whistle, called a strike, scared the customers and the non-union employees. The "planted" employee and two or three others who had secretly joined the union left. They would have been discharged anyhow, if it were known to the plaintiff that they belonged to the union. Thereafter, employees paraded up and down in front of the plaintiff's store with placards announcing that there was a strike among the employees; a customer entering the place was seized by the collar and pulled out by the "planted" employee with the statement that the employees were on a strike.
These statements and representations were false. There were no members of the defendant union to go on a strike. A strike indicates that the employees are *Page 271 
dissatisfied, and that they have walked out from the employment in which they were engaged because of dissatisfaction. In this case, the strike indicated that the defendant union had employees in the store who were dissatisfied. The defendant union had no employees in this non-union shop except through deception. They could not have stayed if the fact was known. How, then, could there be a strike of the union employees? The plaintiff's non-union workers were perfectly satisfied, and there was no strike among them.
That the defendant and its agents exercised violence for the purpose of breaking up the plaintiff's business or compelling it to join the union is apparent from reading the prevailing opinion; that the plaintiff had a non-union shop and strived to maintain it is also apparent. To say that he had a right under the law to maintain it as such is of little value unless the law protects the right. The main opinion says that for the violence and the conceded trespass this shopkeeper should have resorted to the criminal law, and not to a court of equity for an injunction. We cannot shut our eyes to the delay of criminal proceedings. By the time the defendant's agents had been arrested, brought to trial and sentenced, the little shopkeeper would be out of business and his rights under the law to maintain a non-union shop become a mere declaration.
The union had a right to inform people that the plaintiff maintained a non-union shop, and to request them not to patronize it; it could also picket the place with placards to this effect, but to say that the place was on a strike when there was nobody to strike, and to threaten the proprietor and its customers with violence, if it did not join the union, was unlawful. Both the plaintiff and the defendant had equal rights before the law, and all that is called for under the law is fair play on both sides. When a right is violated, it is the duty of the courts to protect it. The protection of one man's rights, no *Page 272 
matter how humble, is the protection of the rights of all.
For these reasons I dissent.
CARDOZO, Ch. J., POUND and LEHMAN, JJ., concur with ANDREWS, J.; CRANE, J., dissents in opinion in which KELLOGG and O'BRIEN, JJ., concur.
Judgment accordingly.